If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      March 17, 2022
               Plaintiff-Appellee,

v                                                                     No. 355540
                                                                      Ottawa Circuit Court
TYLER ALLEN SALE,                                                     LC No. 19-043252-FC

               Defendant-Appellant.


Before: CAVANAGH, P.J., and MARKEY and SERVITTO, JJ.

PER CURIAM.

        Defendant appeals as of right his jury convictions on two counts of first-degree criminal
sexual conduct (CSC-I), MCL 750.520b(2)(b) (sexual penetration with a victim less than 13 years
of age by a defendant over 17 years of age). We affirm.

                                 I. FACTUAL BACKGROUND

        After a two-day jury trial and approximately a day and a half of deliberations, defendant
was convicted of two counts of CSC-I for sexually assaulting the 12-year-old victim, JC. On
appeal, defendant argues that (1) the trial court’s off-script deadlock jury instructions were unduly
coercive, and (2) the trial court improperly excluded testimony under MRE 608(b). We disagree.

                     II. PRESERVATION AND STANDARD OF REVIEW

        As a threshold matter, although the prosecution argues the deadlocked-jury instruction
issue is unpreserved because it was raised the day after the jury instructions were given, we
conclude that this issue is preserved. “In order to properly preserve an issue for appeal, a defendant
must raise objections at a time when the trial court has an opportunity to correct the error.” People
v Pipes, 475 Mich 267, 277; 715 NW2d 290 (2006) (quotation marks and citation omitted). The
trial court gave its instructions to the deadlocked jury at 5:18 p.m. on the third day of trial and
defendant first objected, according to the record, at 11:30 a.m. the next morning, after the jury had
begun deliberating at 8:30 a.m. Because defendant moved for a mistrial, and objected on the record
while the jury was still deliberating, the trial court had the opportunity to correct the error. Thus,



                                                 -1-
this issue is preserved for appeal.1 See id. This Court reviews de novo claims of instructional
error. People v Walker, 504 Mich 267, 276; 934 NW2d 727 (2019) (citation omitted).

         “A trial court’s decision to admit or exclude evidence is reviewed for an abuse of discretion.
The decision to admit evidence is within the trial court’s discretion and will not be disturbed unless
that decision falls outside the range of principled outcomes.” People v Thorpe, 504 Mich 230,
251-252; 934 NW2d 693 (2019) (quotation marks and citations omitted). Preliminary questions
of law regarding the admission of evidence, “such as whether a rule of evidence bars admitting
it[,]” are reviewed de novo. People v Lane, 308 Mich App 38, 51; 862 NW2d 446 (2014).

                            III. DEADLOCKED-JURY INSTRUCTIONS

       Defendant argues that the trial court made statements that did not conform with the
standard deadlocked-jury instructions, and these off-script instructions constituted reversible error
because they were unduly coercive. We disagree.

        The timeline of jury deliberations is essential to understanding whether the court
committed reversible error. The jury was excused to begin deliberations at 1:36 p.m. on the second
day of trial. The trial court received questions from the jury at 3:32 p.m. on the second day and
was dismissed for the day at 5:18 p.m. On the third day, the jury sent two more requests to the
trial court during their full day of deliberation. At 5:18 p.m. on the third day the jury indicated it
was deadlocked. The trial court responded with the following instructions:
                 We are on the record and the jury is present. Members of the jury, I have
          shared your communication with the attorneys and this is what we’re going to do.
          You have—we have an instruction and a process for this. You’ve indicated that
          you cannot reach a unanimous verdict.

                  You have returned from deliberations indicating that you believe you cannot
          reach a verdict. Tomorrow I’m going to ask you to please return to the jury room
          and resume your deliberations in the hope that after further discussion, you’ll be
          able to reach a verdict. As you deliberate please keep in mind the guidelines I gave
          you earlier and, in addition, remember it is your duty to consult with your fellow
          jurors and try to reach agreement if you can do so without violating your own
          judgment. To return a verdict, you must all agree and the verdict must represent
          the judgment of each of you. As you deliberate, you should carefully and seriously
          consider the views of your fellow jurors. Talk things out in a spirit of fairness and
          frankness. Naturally, there will be differences of opinions. You should not—you
          should each not only express your opinion, but also give the facts and reasons for
          which you base it. By reasoning the matter out, jurors can often reach agreement.
          If you think it would be helpful, you may submit to the bailiff a written list of the
          issues that are dividing or confusing you. It will then be submitted to me. I will
          attempt to clarify or amplify the instructions in order to assist you in your further


1
    The trial court also noted “[t]he objections are preserved.”



                                                   -2-
       deliberations. When you continue your deliberations tomorrow, do not hesitate to
       rethink your own views and change your opinion if you decide that you were wrong.
       However, none of you should give up your honest beliefs about the weight or effect
       of the evidence only because of what your fellow jurors think.[2]

               You’ll be given a copy of this instruction tomorrow. Each of you will do
       that. The reason why we give these instructions is it’s natural that there’s going to
       be differences of opinion. It’s not unusual. You’re a solid Ottawa County jury. If
       not you, then who? You are able to do this. It will require some reevaluations of
       your positions, all of you, and I would ask that you do this and come back
       tomorrow. I know that you are all taking this seriously. That’s not the issue. But
       once again this is an issue that we have twelve citizens of our community coming
       together as a juror – as a jury and sometimes it’s challenging. That’s your task.
       None of you went into this thinking that it would be easy. Perhaps it’s harder than
       what you could have possibly envisioned. That’s our system. But I would ask that
       you – we will be breaking in just a few moments to go home. Take the night off
       from the stress. Enjoy your family life. Enjoy watching some hockey or whatever
       you watch on TV and come back tomorrow at 8:30. We’ll start this process again.
       Again, if you have further questions that you think that you need to submit to me
       that might be dividing you, we’ll look at it at that point in time. This is challenging.
       Challenging for everybody, but that’s the process. Nobody said this would be easy.
       It’s tough, but you can do this and I’m going to ask you to do that. So, you will
       reconvene in the jury room 3A tomorrow at 8:30 to once again begin your
       deliberations, but you’ll be going home right now. That is all. Thank you.

        There was no objection by defense counsel while the trial court gave these instructions to
the jury. However, the next morning, defense counsel moved for a mistrial based on the off-script
instructions given to the jury. Defendant’s first issue on appeal is whether the trial court committed
reversible error based on the content of its ad-lib remarks immediately after the deadlocked-jury
instructions.

        “A criminal defendant has the right to have a properly instructed jury consider the evidence
against him.” People v Mills, 450 Mich 61, 80; 537 NW2d 909 (1995). “When a jury indicates it
cannot reach a unanimous verdict, a trial court may give a supplemental instruction . . . to
encourage the jury to continue deliberating.” Walker, 504 Mich at 276-277. When a jury is
deadlocked, there is greater potential for coercion because “at least one juror harbored doubt
regarding defendant’s guilt.” Id. at 281.

        In People v Sullivan, 392 Mich 324, 341; 220 NW2d 441 (1974), our Supreme Court
adopted the American Bar Association (ABA) standard jury instruction 5.4, which has since been
incorporated into our model jury instructions. Walker, 504 Mich at 277. Under M Crim JI 3.12,
the standard deadlocked-jury instructions state:


2
  Defendant admits this paragraph complies with the standard deadlocked-jury instructions
outlined in M Crim JI 3.12.


                                                 -3-
                (1) You have returned from deliberations, indicating that you believe you
       cannot reach a verdict. I am going to ask you to please return to the jury room and
       resume your deliberations in the hope that after further discussion you will be able
       to reach a verdict. As you deliberate, please keep in mind the guidelines I gave you
       earlier.

               (2) Remember, it is your duty to consult with your fellow jurors and try to
       reach agreement, if you can do so without violating your own judgment. To return
       a verdict, you must all agree, and the verdict must represent the judgment of each
       of you.

              (3) As you deliberate, you should carefully and seriously consider the views
       of your fellow jurors. Talk things over in a spirit of fairness and frankness.

              (4) Naturally, there will be differences of opinion. You should each not only
       express your opinion but also give the facts and the reasons on which you base it.
       By reasoning the matter out, jurors can often reach agreement.

                (5) If you think it would be helpful, you may submit to the bailiff a written
       list of the issues that are dividing or confusing you. It will then be submitted to me.
       I will attempt to clarify or amplify the instructions in order to assist you in your
       further deliberations.

              (6) When you continue your deliberations, do not hesitate to rethink your
       own views and change your opinion if you decide it was wrong.

              (7) However, none of you should give up your honest beliefs about the
       weight or effect of the evidence only because of what your fellow jurors think or
       only for the sake of reaching agreement.

Substantial departure from the standard instructions is grounds for reversible error. Sullivan, 392
Mich at 342.

        Defendant admits the trial court’s first set of instructions complied with the standard
deadlocked-jury instructions under M Crim JI 3.12. Defendant argues, however, the additional
statements the trial court made immediately after were a substantial departure from the standard
instruction because the statements “crossed the line from encouraging deliberation to instead
impressing the need to reach unanimity.”

        “Where additional language contains no pressure, threats, embarrassing assertions, or other
wording that would cause this Court to feel that it constituted coercion, that additional language
rarely would constitute a substantial departure.” People v Hardin, 421 Mich 296, 315; 365 NW2d
101 (1984) (quotation marks and citation omitted). In other words, the main concern with a trial
court judge going “off-script” during deadlocked-jury instructions is the concern that the
instructions will become coercive. “Whether any deviation from ABA standard jury instruction
5.4 is substantial in the sense that reversal is required depends upon whether deviation renders the
instruction unfair because it might have been unduly coercive.” Id. at 316. “If the instruction


                                                -4-
given can cause a juror to abandon his conscientious dissent and defer to the majority solely for
the sake of reaching agreement, then that charge should not be used.” Id. (quotation marks and
citation omitted).

        Defendant argues that the trial court’s nonconforming remarks were coercive because they
suggested to the jury “the need for unanimity.” First, defendant argues, the statement, “[y]ou’re a
solid Ottawa County jury” was an appeal to the jurors’ civic duty and insinuated if the jurors did
not reach a unanimous verdict, it would be a failure of their civic duty. Second, defendant argues
the trial court’s statement, “[i]f not you, then who?” implied the jurors were the only ones who
could decide the case. Rather than being coercive, we conclude, the trial court’s statements were
words of encouragement, meant to inspire and compliment the jury. The trial court merely
pointing out the fact that the jurors constituted a jury cannot be considered coercive language.

        To contrast, in People v Goldsmith, 411 Mich 555, 558, 560; 309 NW2d 182 (1981), the
trial court added the following statement to the proper jury instruction given before the jury began
deliberating:
               Let me remind you that when a jury is unable to reach a verdict, the jury has
       not accomplished its purpose. A jury unable to agree, therefore, is a jury which has
       failed in its purpose. Each time such an indecisive jury fails, ammunition is given
       to those who oppose the jury system as we know it, a system that requires a
       unanimous vote of all 12 jurors for either conviction or acquittal. As you deliberate,
       please bear this in mind.

Our Supreme Court concluded that this instruction was a substantial departure because it called
“for the jury, as part of its civic duty, to reach a unanimous verdict and contains the message that
a failure to reach a verdict constitutes a failure of purpose.” Id. at 561. The trial court in the
present case did not indicate the failure to reach a unanimous verdict would be a failure of their
purpose as a jury, and thus this was not a substantial departure from the standard instructions.
Further, the statement “[i]f not you, then who?” does not suggest to the jurors “that failure to reach
a verdict was not an option.” Walker, 504 Mich 281.

        In Walker, our Supreme Court found a trial court’s ad-lib deadlocked-jury instructions were
unduly coercive because the instructions “lacked constructive advice to encourage further
deliberation, omitted important safeguards of jurors’ honest convictions, included coercive
language, and was delivered in a coercive atmosphere.” Walker, 504 Mich at 272. In that case,
the judge said twice, “that’s not the way this works” when the jury announced it was deadlocked,
which our Supreme Court considered “telegraphing that failure to reach a verdict was not an
option.” Id. at 281.

        A claim of coercion is reviewed in context and on a case-by-case basis. Sullivan, 392 Mich
at 331-332. An important piece of context in the present case is the fact that the standard
instructions and the trial court’s off-script remarks were given contemporaneously. Additionally,
in this case, the coercive atmosphere created by the Walker trial court is not present. The trial
court’s instructions in this case did not lack constructive advice to encourage further deliberation
and, because the standard instructions were given only moments before the ad-lib instructions, the
necessary safeguards were communicated to the jury. Further, the atmosphere created by the trial


                                                 -5-
court in this case was not coercive or adversarial like in Walker. In Walker, the trial court
encouraged the jurors to let the court know which jurors were refusing to follow instructions, which
our Supreme Court found coercive. Walker, 504 Mich at 282, 285. There is nothing in this case
to suggest a hostile courtroom atmosphere; the jury and trial court appeared to be cooperating with
one another during communications back and forth after the jury asked for assistance and
clarification.

        Next, defendant argues the trial court’s statement that further deliberations would “require
some reevaluations of your positions, all of you” was also a substantial departure from the standard
instructions. This is a departure from the standard jury instructions, which ask the jurors to “not
hesitate rethinking” their views and opinions. M Crim JI 3.12(6). Although this statement used
the word “require,” which is absent in the standard instructions, encouraging cooperation between
jurors during deliberation in this way is not a substantial enough departure to be considered
coercive. “[A] departure is not ‘substantial’ solely because there is a gross difference in language,
style, or syntax, or even content.” Hardin, 421 Mich at 321. Here, the “overall effect of the
instructions” was to encourage deliberation through cooperation and frankness, not to coerce the
jury. Id.

       Along with the coercive effect of the trial court’s instructions, another relevant
consideration is “whether the court required, or threatened to require, the jury to deliberate for an
unreasonable length of time or for unreasonable intervals.” People v Pollick, 448 Mich 376, 384;
531 NW2d 159 (1995). The trial court made no indication that the jury would be required to
continue to deliberate for an unreasonable period of time. The trial court only stated that the jury
would resume its deliberations at 8:30 the next morning.

       In short, the trial court’s contemporaneous off-script deadlocked-jury instructions do not
contain the type of “undue pressure, threats, embarrassing assertions, or other wording that would
tend to force a decision or cause a juror to abandon his conscientious dissent and defer to the
majority.” Hardin, 421 Mich at 321. Therefore, there is no evidence of the type of coercion that
would require reversal.

            IV. EXCLUSION OF JC’S TESTIMONY ON CROSS-EXAMINATION

        Defendant argues that he is entitled to a new trial because the trial court erred by excluding
evidence that JC had previously given contradictory statements regarding an incident in which her
father hit her. We disagree.

       MRE 608(b) allows impeachment of a witness by specific instances of conduct that are
probative of truthfulness:
       Specific instances of the conduct of a witness, for the purpose of attacking or
       supporting the witness’ credibility, other than conviction of crime as provided in
       Rule 609, may not be proved by extrinsic evidence. They may, however, in the
       discretion of the court, if probative of truthfulness or untruthfulness, be inquired
       into on cross-examination of the witness (1) concerning the witness’ character for
       truthfulness or untruthfulness, or (2) concerning the character for truthfulness or
       untruthfulness of another witness as to which character the witness being cross-
       examined has testified.


                                                 -6-
        “MRE 608(b) provides that a witness may be questioned regarding prior specific instances
of conduct on cross-examination, but only if the prior instances of conduct are probative of ‘the
witness’ character for truthfulness or untruthfulness’ . . . .” People v Wilder, 502 Mich 57, 63 n 7;
917 NW2d 276 (2018). However, “MRE 608(b) generally prohibits impeachment of a witness by
extrinsic evidence regarding collateral, irrelevant, or immaterial matters[.]” People v Spanke, 254
Mich App 642, 644; 658 NW2d 504 (2003), overruled in part on other grounds by People v
Barrera, 500 Mich 14, 22 (2017).

        Prior false statements of a witness can be considered probative of untruthfulness. People
v Jackson, 475 Mich 909, 910; 717 NW2d 871 (2006). Defendant’s argument focuses on the “he-
said she-said” nature of the case, which makes JC’s credibility especially relevant. Defense
counsel impeached JC with some inconsistencies between her trial testimony and her preliminary
examination testimony. There were differences in the age JC stated she was when defendant
assaulted her, a different description of the assault that took place in defendant’s car, and JC used
a false name to refer to a boy involved in a prior incident so he would not get in trouble.

        Defendant argues that JC made a false statement to her volleyball coach when she said her
father had “smacked” her and tore her eardrum, but when Child Protective Services (CPS)
interviewed JC about the accusation, she stated her father hit her accidentally; thus, the trial court
erred when it precluded defense counsel from asking questions regarding the statements in the
presence of the jury. While defendant argues that statements testified about by JC during trial
show an inconsistency, the trial court concluded that JC’s testimony did not establish that JC lied.
We agree. JC’s testimony would have only established that she was inconsistent with respect to
the severity of the hit from her father, i.e., a slap versus a harder strike, but JC’s testimony was
consistent that her father hit her. Thus, the statements did not establish a lie in that regard, and
were not probative of JC’s truthfulness. The trial court also voiced its concern that the court would
have to “get into a now second trial over was there or was there not a lie” with respect to JC’s
description of how hard her father hit her. The inconsistency with respect to the severity of the hit
would have only become clear to the jury through extrinsic evidence: the testimony of the CPS
worker and the testimony of the volleyball coach. Because extrinsic evidence is barred under MRE
608(b), the trial court did not allow defendant to pursue this line of questioning in the jury’s
presence. See Spanke, 254 Mich App at 644. The trial court did not abuse its discretion in this
regard.

         However, even if the trial court did err in excluding this testimony, reversal would not be
warranted. The proposed testimony’s purpose was to show truthfulness—or lack thereof—which
had already been presented in multiple ways during trial, and thus, the outcome would have likely
been the same. “If the court’s evidentiary error is nonconstitutional and preserved, then it is
presumed not to be a ground for reversal unless it affirmatively appears that, more probably than
not, it was outcome-determinative—i.e., that it undermined the reliability of the verdict.” People
v Douglas, 496 Mich 557, 565-566; 852 NW2d 587 (2014) (quotation marks and citations
omitted). Defendant argues that the jury would not have found defendant guilty had they known
about the inconsistent statements by JC regarding the incident with her father. Because JC’s




                                                 -7-
testimony was extensively impeached by defense counsel, it does not affirmatively appear that,
more probably than not, the exclusion of this evidence was outcome-determinative. See id.

       Affirmed.



                                                         /s/ Mark J. Cavanagh
                                                         /s/ Jane E. Markey
                                                         /s/ Deborah A. Servitto




                                             -8-